    Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 1 of 14 PageID #:1213



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

EMILY FRIEND, individually and on behalf
                                     )
of a class of similarly situated individuals,
                                     )
                                     )             Case No. 1:18-cv-07644
              Plaintiff,             )
                                     )             Hon. Robert W. Gettleman
      v.                             )
                                     )
FGF BRANDS (USA), INC., a Delaware )
Corporation, and FGF BRANDS, INC., a )
Canadian corporation.                )
                                     )
              Defendants.            )


              ORDER GRANTING PLAINTIFF'S UNOPPOSED MOTION FOR
              PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

         This matter came before the Court on Plaintiff's Unopposed Motion for Preliminary

  Approval of Class Action Settlement, under Federal Rule of Civil Procedure 23(e). Based on this

  Court's review of the Parties' Settlement Agreement and Plaintiff's Unopposed Motion for

  Preliminary Approval of Class Action Settlement, and all accompanying exhibits, files and

  submissions,

         NOW, THEREFORE, IT IS HEREBY ORDERED:

  A.     The Settlement Class

         1.   Settlement Terms. Unless otherwise defined herein, all capitalized terms in this Order

  shall have the meanings ascribed to them in the Settlement Agreement.

         2.   Jurisdiction. The Court has subject-matter jurisdiction over this action pursuant to 28

  U.S.C. §§ 1332 and 1367, and personal jurisdiction over Plaintiff and Defendants FGF Brands,

  Inc. and FGF Brands (USA), Inc. Additionally, venue is proper in this District pursuant to 28

  U.S.C. § 1391.

         3.   Preliminary Findings. The Court has conducted a preliminary assessment of the

                                                  1
      Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 2 of 14 PageID #:1214



    fairness, reasonableness, and adequacy of the Settlement as set forth in the Settlement Agreement.

    Based on this preliminary evaluation, the Court finds that (a) the Settlement falls within the range

    of reasonableness meriting further proceedings and possible final approval; (b) the Settlement

    Agreement has been negotiated in good faith and at arm's length between experienced attorneys

    familiar with the legal and factual issues of this case; and (c) dissemination of the notice of the

    material terms of the Settlement Agreement to Settlement Class Members for their consideration

    and reaction is warranted. The Court therefore grants preliminary approval of the Settlement.

           4.      Provisional Certification of Settlement Class. Pursuant to Rules 23(a) and

    23(b)(3) of the Federal Rules of Civil Procedure and for purposes of the Settlement only, the

    Court hereby provisionally certifies this action as a class action on behalf of the following

    Settlement Class:

                   All purchasers of Defendants' Products, specifically: (1) Stonefire
                   Original Naan; (2) Stonefire Roasted Garlic Naan; (3) Stonefire
                   Whole Grain Naan; (4) Stonefire Organic Original Naan; (5)
                   Stonefire Original Mini Naan; (6) Stonefire Ancient Grain Mini
                   Naan; (7) Stonefire Naan Dippers; and (8) any other Naan that
                   Defendants produced that was marketed or sold in the United States
                   and that was represented to the purchaser as Naan baked in a tandoor
                   oven, from November 16, 2013 through the date of this order.1

           5.      In connection with this provisional certification for settlement purposes, the

    Court makes the following preliminary findings for settlement purposes only:

                   a.      The Settlement Class appears to be so numerous that joinder of all

    members is impracticable;

                   b.      There appear to be questions of fact or law common to the Settlement

    Class for purposes of determining whether the Settlement should be approved;


1
  As set forth in the Settlement Agreement, specifically excluded from the Settlement Class are
Defendants and their affiliates, employees, officers, directors, agents, representatives and their
immediate family members; class counsel and the judge and magistrate judge who have presided over
the Action and their immediate family members.
                                                     2
   Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 3 of 14 PageID #:1215



                c.     Plaintiff's claims appear to be typical of the claims of the Settlement Class

Members she seeks to represent;

                d.     Plaintiff appears to be capable of fairly and adequately protecting the

interests of all members of the Settlement Class in connection with the Settlement.

                e.     For purposes of determining whether the Settlement Agreement is fair,

reasonable, and adequate, common questions of law and fact appear to predominate over questions

affecting only individual persons in the Settlement Class. Accordingly, the Settlement Class

appears to be sufficiently cohesive to warrant settlement by representation; and

                f.     For purposes of settlement, certification of the Settlement Class appears to

be superior to other available means for the fair and efficient settlement of the claims of the

Settlement Class.

        6.      Appointment of Class Representative. Pursuant to Rule 23 of the Federal Rules
of Civil Procedure, the Court hereby finds that, for purposes of the Settlement, Plaintiff Emily

Friend is a member of the Settlement Class and that, for Settlement purposes only, she satisfies

the requirement that she will adequately represent the interests of the Settlement Class

Members. The Court hereby appoints the named Plaintiff Emily Friend as Class Representative

of the Settlement Class.

        7.   Appointment of Class Counsel. Having considered the factors set forth in Rule

23(g)(1) of the Federal Rules of Civil Procedure, and having reviewed the submissions of Plaintiff's

counsel and the work performed by Plaintiff's counsel thus far in this litigation, the Court finds that

Carlson Lynch LLP (Katrina Carroll, lead counsel) and Gordon Law Offices, Ltd. will fairly and

adequately represent the interests of the Settlement Class. Accordingly, the Court hereby appoints

Carlson Lynch and Gordon Law Offices as Class Counsel, with Katrina Carroll of Carlson Lynch

as lead counsel, to represent the Settlement Class.


                                                  3
     Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 4 of 14 PageID #:1216



B.       The Fairness Hearing

        1.     Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court will

hold a Fairness Hearing in person or by video on February 16, 2021 at 10:30 a.m., for the

purpose of determining whether to issue a Final Approval Order:

               (a)     Finding that the Court has personal jurisdiction over Plaintiff and all

Settlement Class Members and that the Court has subject matter jurisdiction to approve the

Settlement and Settlement Agreement and all exhibits thereto;

               (b)     Certifying a Settlement Class for purposes of this Settlement;

               (c)     Finding the Settlement Agreement to be fair, reasonable and adequate as

to Settlement Class Members and consistent and in compliance with all requirements of due

process and applicable law, and directing the Parties and their counsel to implement and

consummate the Settlement Agreement in accordance with its terms and provisions;

               (d)     Declaring the Settlement Agreement and the Final Approval Order and

Judgment to be binding on and having res judicata and preclusive effect in all pending and future

lawsuits or other proceedings encompassed by the Release maintained by or on behalf of

Plaintiff and all Settlement Class Members, as well as their respective present, former and future

administrators, agents, assigns, attorneys, executors, heirs, partners, predecessors-in-interest and

successors;

               (e)     Finding that the Settlement Class Notice Program: (1) constituted the best

practicable notice; (2) constituted notice that was reasonably calculated under the circumstances

to apprise the Settlement Class of the pendency of the Action, of their right to object to or

exclude themselves from the proposed Settlement, of their right to appear at the Fairness

Hearing and of their right to seek monetary and other relief; (3) constituted reasonable, due,

adequate and sufficient notice to all Persons entitled to receive notice; and (4) met all


                                                  4
  Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 5 of 14 PageID #:1217



requirements of due process and any other applicable law, including but not limited to Rule 23,

Illinois state law, and that the CAFA Notice sent by Defendants complied with 28 U.S.C. § 1715

and all other provisions of the Class Action Fairness Act of 2005;

               (f)    Approving the Claim Forms distributed to the Settlement Class;

               (g)    Finding that Class Counsel and Plaintiff adequately represented the

Settlement Class for purposes of entering into and implementing the Settlement and Settlement

Agreement;

               (h)    Dismissing the Action now pending before the Court on the merits and

with prejudice and without fees or costs except as provided herein, in accordance with the terms

of the Final Approval Order and Judgment;

               (i)    Adjudging that Plaintiff and the Settlement Class have conclusively

compromised, settled, dismissed and released any and all Released Claims against Defendants

and the Released Persons;

               (j)    Without affecting the finality of the Final Approval Order and Judgment

for purposes of appeal, reserving jurisdiction over the Settlement Administrator, Defendants,

Plaintiff and the Settlement Class Members as to all matters relating to the administration,

consummation, enforcement and interpretation of the terms of the Settlement, the Settlement

Agreement and Final Approval Order and Judgment and for any other necessary purposes;

               (k)    Providing that upon entry of the Final Approval Order and Judgment,

Plaintiff and all Settlement Class Members, whether or not they return a Claim Form within the

time and in the manner provided for, shall be barred from asserting any Released Claims against

Defendants and/or any Released Persons, and any such Settlement Class Members shall have

released any and all Released Claims as against Defendant and all Released Persons;

               (l)    Determining that the Settlement Agreement and the Settlement provided

                                                 5
  Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 6 of 14 PageID #:1218



for therein and any proceedings taken pursuant thereto are not and should not in any event be

offered or received as evidence of, a presumption, concession or an admission of liability or of

any misrepresentation or omission in any statement or written document approved or made by

Defendants or any Released Persons or of the suitability of these or similar claims to class

treatment in active litigation and trial; provided, however, that reference may be made to the

Settlement Agreement and the Settlement provided for therein in such proceedings solely as may

be necessary to effectuate or enforce the Settlement Agreement;

               (m)     Barring and permanently enjoining all Settlement Class Members from (1)

filing, commencing, prosecuting, intervening in or participating (as class members or otherwise)

in any other lawsuit or administrative, regulatory, arbitration or other proceeding in any

jurisdiction based on, relating to or arising out of the claims and causes of action or the facts and

circumstances giving rise to the Action and/or the Released Claims; and (2) organizing

Settlement Class Members who have not excluded themselves from the Settlement Class into a

separate class for purposes of pursuing as a purported class action any lawsuit or arbitration or

other proceeding (including by seeking to amend a pending complaint to include class

allegations or seeking class certification in a pending action) based on, relating to or arising out

of the claims and causes of action or the facts and circumstances giving rise to the Action and/or

the Released Claims, except that Settlement Class Members are not precluded from participating

in any investigation or suit initiated by a state or federal agency;

               (n)     Stating that any Person who knowingly violates such injunction shall pay

the attorneys' fees and costs incurred by Defendants and/or any other Released Persons and Class

Counsel as a result of the violation;

               (o)     Approving the Opt-Out List and determining that the Opt-Out List is a

conclusive and complete list of all members of the Settlement Class who have timely and


                                                   6
    Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 7 of 14 PageID #:1219



  effectively requested exclusion from the Settlement Class and, accordingly, shall neither share in

  nor be bound by the Final Order and Judgment, and

                   (p)     Authorizing the Parties, without further approval from the Court, to agree

  to and adopt such amendments, modifications and expansions of this Settlement Agreement and

  all exhibits hereto as (1) shall be consistent in all material respects with the Final Approval Order

  and Judgment; and (2) do not limit the rights of the Parties or Settlement Class Members.

            2.     No later than February 2, 2020, which is fourteen (14) days prior to the Fairness

  Hearing, Plaintiff must file papers in support of final approval of the Settlement and respond to

  any written objections. Defendant may, but is not required to, file papers in support of final

  approval of the Settlement, so long as it does so no later than February 2, 2020.

            3.     Appearance at Fairness Hearing. Attendance at the Fairness Hearing by

  Settlement Class Members, including individuals who are objecting to the Settlement, is not

  necessary; however, any persons intending to appear at the Fairness Hearing and wishing to be heard

  orally with respect to approval of the Settlement, the application for attorneys' fees and expenses, or the

  application for payments to the Class Representative, are required to provide written notice of their

  intention to appear at the Fairness Hearing no later than January 4, 2021, which is the Opt-Out and

  Objection Deadline. Persons who do not intend to oppose the Settlement, attorneys' fees and expenses,

  or service awards need not take any action to indicate their approval.

            4.     Deadline to File Motion for Attorneys' Fees and Service Award: Class Counsel
  shall file any applications for an Attorneys' Fee Award and a Service Award by no later than

  February 2, 2021, which is fourteen (14) days prior to the Fairness Hearing.

  C.               Objections to Settlement.

       1.        Any Settlement Class Member who intends to object to any aspect of the Settlement,

including a request for attorneys' fees and expenses to Class Counsel, or service awards to the Class

Representative, must file a written Objection with the Court no later than the Opt-Out and Objection

                                                        7
     Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 8 of 14 PageID #:1220



Deadline. The Settlement Class Member must also serve a copy of the Objection via first-class U.S.

mail on Class Counsel and Defense Counsel. The Objection must include: (a) a reference, in its first

sentence, to the Litigation, Friend v. FGF et al., Case No. 1:18-cv-07644 (N.D. Ill. 2018); (b) the

Objector's full legal name, residential address, telephone number, and email address (and, if objecting

through counsel, the Objector's lawyer's name, business address, telephone number, and email address);

(c) a statement describing the Objector's membership in the Settlement Class, including a verification

under oath as to the purchase date(s), name of the Products purchased, and the location(s) and name(s)

of the retailer(s) from whom the Objector purchased the Products, and all other information required

by the Claim Form; (d) a written statement of all grounds for the Objection, accompanied by any legal

support for such Objection; (e) copies of any papers, briefs, or other documents upon which the

Objection is based; (f) a list of all persons who will be called to testify in support of the Objection; (g)

a statement of whether the Objector intends to appear at the Final Approval Hearing;2 (h) a list of the

exhibits that the Objector may offer during the Final Approval Hearing, along with copies of such

exhibits; and (i) the Objector's signature. In addition, Settlement Class Members, if applicable, must

include with their Objection (a) the identity of all counsel who represent the Objector, including former

or current counsel who may be entitled to compensation for any reason related to the Objection; and

(b) a detailed list of any other objections submitted by the Settlement Class Member, or his/her counsel,

to any class actions submitted in any court, whether state or federal, in the United States in the previous

five (5) years.

        2.        In addition, any attorney hired or retained by, or who otherwise provided legal assistance

to, a Settlement Class Member for the purpose of objecting to the proposed Settlement, the Attorneys' Fee

and Expense Award or the Service Award and who intends to make an appearance at the Fairness Hearing, must



2
 If the objector intends to appear at the Final Approval Hearing through counsel, the objection must
also state the identity of all attorneys representing the objector who will appear at the Final Approval
Hearing
                                                      8
     Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 9 of 14 PageID #:1221



provide to the Settlement Administrator (who shall forward it to Class Counsel and Defense Counsel) and file

with the Court a notice of intention to appear no later than the Opt-Out and Objection Deadline.

        Papers submitted under Section C. of this Order must be filed electronically with the Court or

filed by delivery to:

                                               Clerk
                                 United States District Court for the
                                    Northern District of Illinois
                                        219 South Dearborn
                                         Chicago, IL 60604

  Such papers must also be served by mail on Class Counsel and Defense Counsel listed below:


        ON BEHALF OF CLASS COUNSEL:

        Katrina Carroll
        Kyle Shamberg
        CARLSON LYNCH LLP
        111 W. Washington Street
        Suite 1240
        Chicago, IL 60602


        ON BEHALF OF DEFENDANTS:

        Diana M. Torres
        KIRKLAND & ELLIS LLP
        2049 Century Park East
        Los Angeles, CA 90067
        Tel: (213) 680-8338


        3. Objection and Opt-Out Deadline. Settlement Class Members who wish to either object to

the Settlement or opt out by submitting a request for exclusion must do so by the Opt-Out and

Objection Deadline of January 4, 2021. Settlement Class Members may not both object and request

exclusion. If a Settlement Class Member submits both a request for exclusion and an objection, the

request for exclusion will control.

        4. Response to Objections. Any response by the Parties to timely, completed objections must be

                                                       9
    Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 10 of 14 PageID #:1222



filed with the Court and served no later than fourteen (14) days prior to the Fairness Hearing. The Parties will

have the same right to seek discovery from any objecting Settlement Class Member as they would if the

objector was a party in the Action, including the right to take the objector's deposition.

  D.               Procedure for Requesting Exclusion from the Settlement Class

        1.         Any Settlement Class Member who does not wish to participate in the Settlement

must submit a Request for Exclusion to the Settlement Administrator stating his or her intention to

be "excluded" from the Settlement. The Request for Exclusion must contain the Settlement Class

Member's name, current address, and telephone number. The Request for Exclusion must be either

(a) personally signed by the Settlement Class Member and dated, mailed, and postmarked to the

Settlement Administrator on or before the Opt-Out and Objection Deadline, or (b) electronically

signed by the Settlement Class Member and submitted to the Settlement Administrator through the

Settlement Website on or before the Opt-Out and Objection Deadline. Multiple, so-called "mass"

or "class," opt-outs shall not be allowed. The date of the postmark on the return mailing envelope

or date of online submission through the Settlement Website shall be the exclusive means used to

determine whether a Request for Exclusion has been timely submitted. Any Settlement Class

Member whose Request for Exclusion from the Settlement Class is approved by the Court will not

be bound by the Settlement and will have no right to object, appeal, or comment thereon.

             2.    Except for those members of the Settlement Class who timely and properly file a

  Request for Exclusion (Opt-Out), all members of the Settlement Class will be deemed

  Settlement Class Members for all purposes under the Settlement Agreement, and upon the entry

  of the Final Approval Order and Judgment will be bound by its terms, regardless of whether they

  file a Claim Form or receive any monetary relief.

             3.    Any member of the Settlement Class who does not submit a timely, written

  Request for Exclusion from the Settlement Class (i.e., becomes an Opt-Out) will be bound by


                                                        10
  Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 11 of 14 PageID #:1223



all proceedings, orders and judgments in the Action, even if such Settlement Class Member

has previously initiated or subsequently initiates individual litigation or other proceedings

encompassed by the Release.

E.             The Court Approves the Settlement Class Notice Program
       1.    Settlement Administrator. Pursuant to the Settlement Agreement, KCC is hereby

appointed as Settlement Administrator and shall be required to perform all the duties of the

Settlement Administrator as set forth in the Settlement Agreement and this Order.

       2.      Class Notices. The Court approves, as to form and content, the proposed Class
Notices, attached as Exhibit B to the Settlement. The Court finds that the Settlement Class

Notice Program outlined in the Declaration of Carla Peak on Settlement Notices and Notice

Plan (i) is the best practicable notice; (ii) is reasonably calculated, under the circumstances, to

apprise the Settlement Class of the pendency of the Action and of their right to object to or to

exclude themselves from the proposed settlement; (iii) is reasonable and constitutes due,

adequate and sufficient notice to all persons entitled to receive notice; and (iv) meets all

requirements of applicable law, Federal Rule of Civil Procedure 23 and due process.

       3.      The Court directs the Settlement Administrator to establish a Settlement website,

which shall make available copies of this Order, Class Notices, the Settlement Agreement and

all Exhibits thereto; instructions on how to submit Claims online, by email, or by mail; Orders

of the Court pertaining to the Settlement; and such other information as may be of assistance to

Settlement Class Members or required under the Settlement Agreement.

       4.      The Settlement Administrator is ordered to cause the Class Notice to be

disseminated to Settlement Class Members on or before November 20, 2020, which is twenty-

eight (28) days from the date of this Order and shall constitute the "Settlement Notice Date"

pursuant to the Settlement Agreement and for purposes of this Order. Except as otherwise stated

in the Settlement Agreement, the media-based delivery of the Settlement Class Notice Program

                                                  11
 Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 12 of 14 PageID #:1224



shall be completed within 30 days of the Settlement Notice Date.

          5.   The Settlement Administrator shall provide the Opt-Out List to Class Counsel and

Defense Counsel no later than seven (7) days after the Opt-Out and Objection Deadline.

          6.   The Settlement Administrator shall provide Class Counsel an affidavit

attesting to the completeness and accuracy of the Opt-Out List, which shall be filed by Class

Counsel no later than fourteen (14) days prior to the Fairness Hearing.

          7.   The Settlement Administrator shall provide Class Counsel proof of

compliance with the Settlement Class Notice Program, as well as proof that notice was

provided to the appropriate State and federal officials pursuant to the Class Action Fairness

Act, 28, U.S.C. § 1715, no later than five (5) calendar days after the Claims Deadline.

F.             Miscellaneous Provisions

          1.   Stay. Pending final determination of whether the Settlement should be approved,
all discovery and all proceedings in the Action unrelated to the approval of the Settlement are

stayed.

          2.   Preliminary Injunction. Pending final determination of whether the Settlement
should be approved, all Settlement Class Members are preliminarily enjoined unless and until

they have timely and properly excluded themselves from the Settlement Class from (i) filing,

commencing, prosecuting, intervening in or participating as plaintiff, claimant or class member

in any other lawsuit or administrative, regulatory, arbitration or other proceeding in any

jurisdiction based on, relating to or arising out of the claims and causes of action or the facts and

circumstances giving rise to the Action and/or the Released Claims; (ii) filing, commencing,

participating in or prosecuting a lawsuit or administrative, regulatory, arbitration or other

proceeding as a class action on behalf of any member of the Settlement Class who has not timely

excluded himself or herself (including by seeking to amend a pending complaint to include class

allegations or seeking class certification in a pending action), based on, relating to or arising out

                                                  12
 Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 13 of 14 PageID #:1225



of the claims and causes of action or the facts and circumstances giving rise to the Action and/or

the Released Claims; and (iii) attempting to effect Opt-Outs of a class of individuals in any

lawsuit or administrative, regulatory, arbitration or other proceeding based on, relating to or

arising out of the claims and causes of action or the facts and circumstances giving rise to the

Action and/or the Released Claims. Any Person who knowingly violates such injunction shall

pay the attorneys' fees and costs incurred by Defendants, any other Released Person and Class

Counsel as a result of the violation. This provision does not prevent members of the Settlement

Class from participating in any action or investigation initiated by a state or federal agency.

     3.        Termination of Settlement. This Order shall become null and void and shall be without

prejudice to the rights of the Parties, all of whom shall be restored to their respective positions existing

immediately before this Court entered this Order, if the Settlement is terminated in accordance with the

Settlement Agreement.

     4.        Use of Order. This Order and any filings or proceedings associated with this

Order or the Settlement shall not be used by any Party as, or offered or received as evidence

of, a presumption, concession or an admission of liability or of the suitability of the Action

or any part of it for class treatment in any litigation (including any arbitration or other

adversarial process), hearing, or trial; provided, however, that reference may be made to the

Settlement Agreement and the Settlement provided for therein solely as may be necessary to

effectuate the Settlement Agreement.

          5.     Reasonable Procedures to Effectuate the Settlement. Counsel are hereby

authorized to use all reasonable procedures in connection with approval and administration of the

Settlement that are not materially inconsistent with this Order or the Settlement Agreement,

including making, without further approval of the Court, changes to the form or content of the

Class Notice and Claim Forms and other exhibits that they jointly agree are reasonable and

                                                     13
    Case: 1:18-cv-07644 Document #: 128 Filed: 10/23/20 Page 14 of 14 PageID #:1226



  necessary. The Court reserves the right to approve the Settlement Agreement with such

  modifications, if any, as may be agreed to by the Parties without further notice to the Settlement

  Class.

           6.    The Court retains exclusive jurisdiction to consider all further applications arising

  out of or connected with the proposed Settlement.

           7.    Schedule of Future Events. Accordingly, the following are the deadlines by which

certain events must occur:


  November 2, 2020                       Deadline to serve Class Action Fairness Act notice
  [10 days after filing of motion for    required by 28 U.S.C. § 1715
  preliminary approval]
  November 20, 2020                      Notice Date
  [28 days from the date of the Order
  granting preliminary approval]
  February 2, 2021                       Deadline to file Motion for Attorneys' Fees and Service
  [14 days before the Fairness           Award
  Hearing]
  January 4, 2021                        Opt-Out and Objection Deadline
  [45 days after the Notice Date]
  January 11, 2021                       Deadline for Settlement Administrator to provide the
  [7 days after the Opt-Out and          Opt-Out List to Class Counsel and Defense Counsel
  Objection Deadline]
  February 18, 2021                      Claims Deadline
  [90 days after the Notice Date]

  February 2, 2021                       Deadline for Plaintiff's Motion and Memorandum in
  [14 days before the                    Support of Final Approval, including responses to any
  Fairness Hearing]                      Objections
  February 9, 2021                     Deadline for Class Counsel to file Opt-Out List and proof
  [7 days before the Fairness Hearing] of CAFA Notice and Class Notice
  February 16, 2021                    Fairness Hearing


  IT IS SO ORDERED.

  Dated: October 23, 2020
                                              Hon. Robert W. Gettleman
                                              United States District Judge



                                                  14
